Citation Nr: 1417648	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-05 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Whether new and material evidence has been received to reopen a claim to establish that the character of the appellant's discharge from service is not a bar to Department of Veterans Affairs (VA) benefits (other than medical treatment).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant served on active duty from September 1973 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The Board notes that the RO reopened the appellant's claim and decided it on the merits.  However, the Board must make its own determination whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  An unappealed October 1975 administrative decision determined that the character of the appellant's discharge from service was a bar to VA benefits (other than medical treatment), finding in essence that he was administratively discharged under other than honorable conditions due to offenses that constituted willful and persistent misconduct.

2.  Evidence received since the October 1975 administrative decision suggests that the offenses which led to the appellant's discharge in June 1975 did not constitute willful and persistent misconduct; relates to an unestablished fact necessary to substantiate the claim that the character of the appellant's discharge from service is not a bar to VA benefits (other than medical treatment); and raises a reasonable possibility of substantiating such claim.

3.  The appellant was inducted into service in September 1973 and was administratively discharged in June 1975 under other than honorable conditions due to misconduct on the specific basis of a civil conviction.

4.  The appellant's service from September 1973 to June 1975 did not involve willful and persistent misconduct on his part, and his discharge is not considered to be under dishonorable conditions.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim to establish that the character of the appellant's discharge from service is not a bar to VA benefits (other than medical treatment) may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The character of the appellant's discharge (under other than honorable conditions) is not dishonorable, and is not a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  





Legal Criteria, Factual Background, and Analysis

Reopening a Previously Denied Claim

An October 1975 administrative decision determined that the character of the appellant's discharge from service was a bar to VA benefits (other than medical treatment).  He was furnished notice of that determination and of his appellate rights.  He did not appeal that decision, nor did he submit new and material evidence within one year following notice; therefore it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

A claim which is the subject of a prior final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The appellant's claim of whether the character of his discharge from service was not a bar to VA benefits (other than medical treatment) was denied by the October 1975 administrative decision essentially on the basis that he was administratively discharged in June 1975 under other than honorable conditions due to offenses constituting willful and persistent misconduct.

Evidence received since the October 1975 administrative decision includes, most significantly, the appellant's September 2012 hearing testimony.  At the hearing, he provided details regarding his administrative discharge in June 1975 due to misconduct on the specific basis of civil conviction.  He testified that his civil charges included contributing to the delinquency of a minor, which he explained happened when he was 17 years old and had just arrived at a hotel room with a 15-year-old girl (whose minor age was unbeknownst to him at the time); and possession of marijuana, which he explained happened when "everybody smoked pot back then" but he "just happened to get caught with some...it was everywhere."

As the question of whether the character of the appellant's discharge from service is a bar to VA benefits (other than medical treatment) was previously decided (entitlement to VA benefits denied) on the basis that the appellant was administratively discharged under other than honorable conditions due to offenses that constituted willful and persistent misconduct, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that the offenses which led to his discharge in June 1975 did not constitute willful and persistent misconduct.  His sworn hearing testimony suggests that the misconduct (civil conviction) upon which his administrative discharge was based was not characteristic of willful and persistent misconduct, and that such finding represented an unduly harsh interpretation placed on minor transgressions unrelated to his service.  For the purpose of reopening, such testimony is deemed to be credible.  It relates to an unestablished fact necessary to substantiate the claim that the character of the appellant's discharge from service is not a bar to VA benefits (other than medical treatment) and raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard endorsed by the Court in Shade, supra).  Therefore, such evidence is new and material, and this claim may be reopened.  38 U.S.C.A. § 5108.


Character of Discharge

A Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §  3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).

Under 38 C.F.R. § 3.12, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

The appellant served on active duty from September 1973 to June 1975.  His service personnel records show that he was separated under other than honorable conditions, and that the reason for such separation was misconduct on the specific basis of civil conviction.  According to his Administrative Discharge Board Proceeding in January 1975, he was arrested by civilian police the prior year (in 1974) for contributing to the delinquency of a minor (specifically, he was with a 16-year-old girl in a motel room), but this charge was dropped; he was also "picked up" for possessing marijuana, and trouble with the provisions of the suspension caused him to be sent to jail, and he could not pay the fine.
In administrative decisions in October 1975 and August 2009, the RO determined that the character of the appellant's discharge from service was a bar to VA benefits (other than medical treatment), determining that his "other than honorable" discharge in June 1975 was due to offenses constituting willful and persistent misconduct.

At the September 2012 hearing, the appellant provided further details regarding his administrative discharge in June 1975 due to misconduct on the specific basis of civil conviction.  He testified that his civil charges included contributing to the delinquency of a minor, which he explained happened when he was 17 years old and had just arrived at a hotel room with a 15-year-old girl (whose minor age was unbeknownst to him at the time); and possession of marijuana, which he explained happened when "everybody smoked pot back then" but he "just happened to get caught with some...it was everywhere."  The Board finds his explanations plausible and credible.

On longitudinal review of the record, the Board finds that the record supports the appellant's claim that his actions did not constitute willful and persistent misconduct.  Significantly, as the January 1975 Administrative Discharge Board Proceeding noted, the charge of contributing to the delinquency of a minor was dropped, and the consequence of being jailed upon arrest for possession of marijuana was in part because he could not pay a fine (in essence, a punitive measure for being impoverished).   One other disciplinary measure noted ("office hours") was reported to have been due to an argument as to whether he was sick, followed by his being written up by a medical corpsman; further details were not provided.  These are minor transgressions, not warranting an overall characterization of willful and persistent misconduct.

Based on the foregoing evidence, the Board finds the appellant's actions which led to his "under conditions other than honorable" discharge did not constitute willful and persistent misconduct.  Accordingly, the character of his discharge is not dishonorable, and is not a bar to his receipt of VA benefits (other than medical treatment).
ORDER

The claim that the character of the appellant's discharge from service is not a bar to VA benefits (other than medical treatment) is reopened, and on de novo review the appeal to establish that the character of his discharge is not dishonorable, and not a bar to VA benefits other than medical treatment, is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


